DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant’s amendment and remarks filed on 4/27/2022 are acknowledged.  Claims 1-2 and 6-7 are amended.  New claim 10 is added.  Claims 1-2 and 4-10 are pending and are currently under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is no article between “gingivalis” and “inactivated Porphyromonas gingivalis” in line 6.  Appropriate correction is required.

Claim rejections Withdrawn
The rejection of claims 1-2 and 4-9 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 3-5, and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,925,951 is maintained for the reasons set forth in the previous office action.  As stated in the correspondence mailed 4/28/2022, the terminal disclaimer was not accepted.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of preventing or treating diabetes, obesity and/or complications thereof by administering a prophylactically or therapeutically effective amount of a vaccine composition comprising attenuated or inactivated P. gingivalis.
The patented claim is drawn to methods of preventing the aggravating effects of periodontitis on high fat diet-induced glucose intolerance in a subject having periodontitis and being under a high fat diet, by administering a vaccine composition comprising attenuated or inactivated P. gingivalis.  All subjects are at risk, to some degree, of metabolic disease and since the same product as claimed is being administered to the same population as claimed, if the invention works as applicant claims, the complications and co-morbidities recited in the claims would necessarily be prevented.  Therefore, the instant claims are anticipated by the patented claim.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9, and newly submitted claim 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genco et al (WO2004/045550) for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of preventing or treating diabetes in a subject, said method comprising administering a prophylactically or therapeutically effective amount of a vaccine composition comprising at least one prophylactically or therapeutically active agent selected from the group consisting of attenuated Porphyromonas gingivalis and inactivated Porphyromonas gingivalis.
Genco et al disclose methods of preventing and/or treating cardiovascular disease by administering an immunogenically effective portion of P. gingivalis (see page 2, lines 16-25).  Cardiovascular disease is a complication of diabetes, obesity, and periodontitis.  The P. gingivalis vaccine includes heat-killed (ie inactivated) whole cells, and an adjuvant is not necessary (see page 9, lines 18-30 and page 10, lines 19-21).  All subjects are at risk, to some degree, of metabolic disease and since the same product as claimed is being administered to the same population as claimed, if the invention works as applicant claims, the complications and co-morbidities recited in the claims would necessarily be prevented.
Applicant argues:  That Genco et al do not teach preventing or treating diabetes.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  
The claims encompass prevention of diabetes, insulinemia, and glucose intolerance.  To prevent a disease, the subject must not have the disease.  Therefore, administration of inactivated P. gingivalis to any subject would be administering the same product to the same population as required by the claims.  Whether one recognized it or not, the same outcome would necessarily occur after said administration.  Therefore, if applicant’s method works as they claim, Genco et al would necessarily be preventing diabetes, insulinemia, and glucose intolerance in the subjects they administered their composition to.

Claim(s) 1, 3, 5, 7, 9, and newly submitted claim 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson et al (Infect Immun. 62:1026-1031, 1994) for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of preventing or treating diabetes in a subject, said method comprising administering a prophylactically or therapeutically effective amount of a vaccine composition comprising at least one prophylactically or therapeutically active agent selected from the group consisting of attenuated Porphyromonas gingivalis and inactivated Porphyromonas gingivalis.
Persson et al disclose methods of treating periodontitis (and thus preventing complications thereof, including diabetes and obesity) by administering a vaccine containing inactivated P. gingivalis (see page 1027, column 1).  All subjects are at risk, to some degree, of metabolic disease and since the same product as claimed is being administered to the same population as claimed, if the invention works as applicant claims, the complications and co-morbidities recited in the claims would necessarily be prevented.
Applicant argues:  That Persson et al do not teach preventing or treating diabetes.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  
The claims encompass prevention of diabetes, insulinemia, and glucose intolerance.  To prevent a disease, the subject must not have the disease.  Therefore, administration of inactivated P. gingivalis to any subject would be administering the same product to the same population as required by the claims.  Whether one recognized it or not, the same outcome would necessarily occur after said administration.  Therefore, if applicant’s method works as they claim, Persson et al would necessarily be preventing diabetes, insulinemia, and glucose intolerance in the subjects they administered their composition to.

Claim(s) 1,3-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dominy et al (US Patent Application Publication 2017/0014468, filed 4/29/2015) for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of preventing or treating diabetes in a subject, said method comprising administering a prophylactically or therapeutically effective amount of a vaccine composition comprising at least one prophylactically or therapeutically active agent selected from the group consisting of attenuated Porphyromonas gingivalis and inactivated Porphyromonas gingivalis.
Dominy et al disclose vaccination with live attenuated or killed P. gingivalis in order to treat diabetes and cardiovascular disease (see paragraphs 0130 and 0150).  Administration includes buccal delivery, which would necessarily expose the gums and teeth to the composition (see paragraph 0129).  Diabetics by definition suffer from high fasting blood glucose.  All subjects are at risk, to some degree, of metabolic disease and since the same product as claimed is being administered to the same population as claimed, if the invention works as applicant claims, the complications and co-morbidities recited in the claims would necessarily be prevented.
Applicant argues:  
1.  That Dominy et al disclose many compounds for the treatment of diabetes, preferably an arginine derivative.  Applicant asserts that such compounds do not include live attenuated or killed P. gingivalis.
2.  That Dominy et al disclose vaccines in the frame of brain disorders.
3.  That paragraph 150 discloses the use of P. gingivalis vaccines for protection from lesion formation induced by P. gingivalis.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  
First, the claims encompass prevention of diabetes, insulinemia, and glucose intolerance.  To prevent a disease, the subject must not have the disease.  Therefore, administration of inactivated P. gingivalis to any subject would be administering the same product to the same population as required by the claims.  Whether one recognized it or not, the same outcome would necessarily occur after said administration.  Therefore, if applicant’s method works as they claim, Dominy et al would necessarily be preventing diabetes, insulinemia, and glucose intolerance in the subjects they administered their composition to.
Regarding argument 1, the fact that multiple compounds are disclosed for use in treatment of diabetes does not change whether or not the use of a vaccine containing P. gingivalis is disclosed.  Even stating that arginine derivatives are preferred still leaves a disclosure of the use of P. gingivalis vaccines.   
Regarding argument 2, Dominy et al do not only disclose vaccines for use in treatment of brain disorders.  Dominy et al states, in multiple places (see, for example, the abstract or paragraph 0002) that the invention relates to compositions, formulations, vaccines, and antibodies for the prevention and/or treatment of aging and brain disorders, including Alzheimer’s disease, diabetes and others.  The next sentence states that the invention provides methods of treating these same conditions using the same compounds.  While Dominy discloses treatment of other diseases and the use of other compounds, they still explicitly disclose treatment of diabetes with vaccines.
Regarding argument 3, paragraph 150 does states that when various P. gingivalis vaccines were tested, killed P. gingivalis provided the greatest protection from lesion formation.  This in no way means that vaccines are not disclosed for treatment of diabetes.  Many places in Dominy disclose the use of vaccines to treat diabetes.  Paragraph 150 states that vaccination can be accomplished with live attenuated or killed P. gingivalis.  

35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and newly submitted claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Genco et al (WO2004/045550) for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of preventing or treating diabetes in a subject, said method comprising administering a prophylactically or therapeutically effective amount of a vaccine composition comprising at least one prophylactically or therapeutically active agent selected from the group consisting of attenuated Porphyromonas gingivalis and inactivated Porphyromonas gingivalis.
Genco et al disclose methods of preventing and/or treating cardiovascular disease by administering an immunogenically effective portion of P. gingivalis (see page 2, lines 16-25).  Cardiovascular disease is a complication of diabetes, obesity, and periodontitis.  The P. gingivalis vaccine includes heat-killed (ie inactivated) whole cells, and an adjuvant is not necessary (see page 9, lines 18-30 and page 10, lines 19-21).  All subjects are at risk, to some degree, of metabolic disease and since the same product as claimed is being administered to the same population as claimed, if the invention works as applicant claims, the complications and co-morbidities recited in the claims would necessarily be prevented.
Genco differs from the instant invention in that there is no indication that the subject is under a high fat diet.  However, it is taught by Genco et al that risk factors for cardiovascular disease include hypertension, high blood cholesterol, and obesity.  It is well known that a high fat diet contributes to these risk factors.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to administer the treatment and prophylaxis methods of Genco et al to a subject on a high fat diet as well as obese persons because such subjects are at higher risk of cardiovascular disease.
One would have had a reasonable expectation of success because Genco teaches that cardiovascular disease can be prevented and/or treated using their method.
Applicant argues:  That Genco et al do not teach preventing or treating diabetes.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  
The claims encompass prevention of diabetes, insulinemia, and glucose intolerance.  To prevent a disease, the subject must not have the disease.  Therefore, administration of inactivated P. gingivalis to any subject would be administering the same product to the same population as required by the claims.  Whether one recognized it or not, the same outcome would necessarily occur after said administration.  Therefore, if applicant’s method works as they claim, Genco et al would necessarily be preventing diabetes, insulinemia, and glucose intolerance in the subjects they administered their composition to.

Claims 1-3, 5, 7, 9, and newly submitted claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al (Infect Immun. 62:1026-1031, 1994) in view of Liu et al (Vaccine, 27:1589-1595, 2009) for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of preventing or treating diabetes in a subject, said method comprising administering a prophylactically or therapeutically effective amount of a vaccine composition comprising at least one prophylactically or therapeutically active agent selected from the group consisting of attenuated Porphyromonas gingivalis and inactivated Porphyromonas gingivalis.
Persson et al disclose methods of treating periodontitis (and thus preventing complications thereof) by administering a vaccine containing inactivated P. gingivalis (see page 1027, column 1).  All subjects are at risk, to some degree, of metabolic disease and since the same product as claimed is being administered to the same population as claimed, if the invention works as applicant claims, the complications and co-morbidities recited in the claims would necessarily be prevented.
Persson et al differs from the instant invention in that they do not teach that the vaccine composition includes attenuated F. nucleatum, inactivated F. nucleatum, a subunit of F. nucleatum, a recombinant or isolated immunogenic polypeptide or peptide from F. nucleatum, or a cDNA from F. nucleatum and/or attenuated P. intermedia, inactivated P. intermedia, a subunit of P. intermedia, a recombinant or isolated immunogenic polypeptide or peptide from P. intermedia, or a cDNA from P. intermedia.
Liu et al disclose a method of treating periodontitis (gum pocket abcesses) by administering a vaccine comprising inactivated Fusobacterium nucleatum (see abstract).  
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the compositions of Liu et al and Persson et al in order to treat periodontitis.  One would have had a reasonable expectation of success because both references teach that administration of their respective composition was capable of treating periodontitis.
Applicant argues:  That Persson et al alone or in combination with Liu et al do not teach preventing or treating diabetes.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  
The claims encompass prevention of diabetes, insulinemia, and glucose intolerance.  To prevent a disease, the subject must not have the disease.  Therefore, administration of inactivated P. gingivalis to any subject would be administering the same product to the same population as required by the claims.  Whether one recognized it or not, the same outcome would necessarily occur after said administration.  Therefore, if applicant’s method works as they claim, Persson et al would necessarily be preventing diabetes, insulinemia, and glucose intolerance in the subjects they administered their composition to.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645